 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
                                                       )    Case No. 1:19-cv-01373-EPG
 8   Norma Dolores     Chavez Alvarez,                 )
                                                       )    STIPULATION AND ORDER FOR
 9                  Plaintiff,                         )    EXTENSION OF TIME
                                                       )
10          vs.                                        )
                                                       )
11   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
12                                                     )
                                                       )
13                  Defendant.                         )
14
15
            IT IS HEREBY STIPULATED, by and between the parties through their respective
16
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
17
     from 3/5/2020 to 4/6/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
18
     CONFIDENTIAL LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
19
     extended accordingly.
20
            This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
21
     the requested extension is necessary due to several merit briefs being due on the same week.
22
     Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
23
     Defendant does not oppose the requested extension. Counsel apologizes to Defendant and the
24
     Court for any inconvenience this may cause.
25
26                                          Respectfully submitted,
27
     Dated: March 4, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW
28



                                                   1
 1
                                       By: /s/ Jonathan Omar Pena
 2                                        JONATHAN OMAR PENA
                                          Attorneys for Plaintiff
 3
 4
 5   Dated: March 5, 2020                  McGREGOR W. SCOTT
                                           United States Attorney
 6                                         DEBORAH LEE STACHEL
 7                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
 8
 9                                     By: */s/ Jenkins Chantal on behalf of Daniel Talbert
10                                        Jenkins Chantal on behalf of Daniel Talbert
                                          Special Assistant United States Attorney
11                                        Attorneys for Defendant
                                          (*As authorized by email on 3/5/2020)
12
13
14                                            ORDER

15          The Court has reviewed the above stipulation and finds good cause to approve same.

16   Accordingly, IT IS ORDERED that Plaintiff shall have a thirty (30) day extension of time from

17   March 5, 2020 to April 6, 2020, to serve Defendant with her letter brief. All other deadlines in

18   the Court’s Scheduling Order are extended accordingly.

19
     IT IS SO ORDERED.
20
21
        Dated:     March 5, 2020                               /s/
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28



                                                  2
